DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2013/0001086 A1 to Yamashita et al. (Yamashita) in view of US Patent Application Publication No. 2018/028043 A1 to Gorhe et al. (Gorhe).
Regarding at least claim 1
Yamashita teaches a metal oxide having a positive charge-induced region and a negative charge-induced region, which has a surface having protrusions and recesses or a porous surface (abstract). Yamashita meets the limitations of a method for surface 
As explained above, Yamashita teaches removing the titanium oxide layer on the titanium implant material by sand blasting (paragraph 0086 discloses sand blasting the metal oxide which creates recesses that are interpreted as removal of portions of the oxide layer). However, Yamashita does not teach acid-etching the titanium implant material having the microstructured-surface and the titanium oxide layer thereon.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the sand blasting, which creates a porous surface, taught by Yamashita for acid etching, in order to create a structural architecture on the implant surface that mimics the structural architecture of cancellous bone, as taught by Gorhe, particularly since both methods are well known methods of forming pores in an oxidized metal coating and the substitution of one known method of forming pores for another would yield predictable results in this case.
Regarding at least claim 3
Yamashita in view of Gorhe teaches the method of claim 1. Yamashita also teaches wherein the chloride electrolyte solution contains one or more selected from among CaCl2, NaCl and simulated body fluid (SBF) (paragraph 0111 teaches the use of sodium chloride and calcium chloride).  
Claims 2, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Gorhe, as applied to claim 1, and further in view of US Patent No. 5,478,237 to Ishizawa (Ishizawa).
Regarding at least claim 2
Yamashita in view of Gorhe teaches the method of claim 1. Yamashita also teaches using electrical pulses to oxidize the titanium implant material (paragraph 2 to 3 A/cm2 to the titanium implant material.  
Ishizawa teaches an implant comprising a base body, at least a surface of which is composed of titanium, and an anodic oxidation film formed on the surface (abstract). The titanium of Ishizawa is anodized in an electrolyte solution under the conditions of the electrolytic voltage of 350 V, current density of 50 mA/cm2, and electrolyte temperature of 0º to 50º C (col. 11, lines 8-15), for the purpose of obtaining desirable results.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify a current density of 50 mA/cm2, in order to obtain desirable results of the anodic oxidation, as taught by Ishizawa. It also would have been obvious to modify the current density of Ishizawa to be of 0.5 A/cm2 to 3 A/cm2, since this is a result effective variable that contributes to forming a high strength attachment of the oxide layer. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the angle to be approximately a degree angle would facilitate implantation at the desired orientation. In re Aller, 105 USPQ 233. 
Furthermore, since applicant has not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that the current density is of 0.5 A/cm2 to 3 2, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding at least claim 6
Yamashita in view of Gorhe teaches the method of claim 1. Yamashita also teaches forming a titanium oxide layer again on the microstructured-surface of the titanium implant material, as explained above. However, Yamashita does not teach further comprising a step of hydrothermally treating the titanium implant material.
Ishizawa teaches an implant comprising a base body, at least a surface of which is composed of titanium, and an anodic oxidation film formed on the surface, and then subjecting the film to a hydrothermal treatment, for the purpose of forming a film of hydroxyapatite on the anodic oxide film (abstract). Ishizawa also teaches that the hydrothermal treatment is carried out preferably at a temperature in the range of 100 C to 500 C, for the purpose of ensuring growth of the crystal of calcium phosphate and maintain adhesion between the formed film and the base body of the implant (col. 6, lines 22-36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yamashita to include the step of hydrothermally treating the titanium implant material, in order to form a film of hydroxyapatite on the anodic oxide film, as taught by Ishizawa, particularly since hydroxyapatite is well known in the art to form a strong connection with living tissue in the body, as desired by Yamashita.
Regarding at least claim 7
Yamashita in view of Gorhe, and further in view of Ishizawa teaches the method of claim 6. However, Yamashita does not teach wherein the step of hydrothermally treating is performed at a temperature of I50°C to 200°C.
Ishizawa teaches an implant comprising a base body, at least a surface of which is composed of titanium, and an anodic oxidation film formed on the surface, and then subjecting the film to a hydrothermal treatment, for the purpose of forming a film of hydroxyapatite on the anodic oxide film (abstract). Ishizawa also teaches that the hydrothermal treatment is carried out preferably at a temperature in the range of 100 ºC to 500 ºC for 2 hours, for the purpose of ensuring growth of the crystal of calcium phosphate and maintain adhesion between the formed film and the base body of the implant (col. 6, lines 22-36 and col. 12, lines 46-55).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yamashita to include the step of hydrothermally treating the titanium implant material, in order to form a film of hydroxyapatite on the anodic oxide film, as taught by Ishizawa, particularly since hydroxyapatite is well known in the art to form a strong connection with living tissue in the body, as desired by Yamashita.
However Yamashita in view of Gorhe of Ishizawa does not teach hydrothermally treating for 3 hours to 5 hours.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hydrothermal treatment time to 3 hours to 5 hours, since this is a result effective variable that contributes to forming a 
Furthermore, since applicant has not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that the hydrothermal treatment time is 3 hours to 5 hours, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Gorhe, as applied to claim 1, and further in view of US Patent Application Publication No. 2018/0280571 A1 to Kasinath et al. (Kasinath).
Yamashita in view of Gorhe teaches the method of claim 1. Yamashita also teaches using a chloride electrolyte solution, as explained above. However, Yamashita does not teach wherein the chloride electrolyte solution has a chlorine ion concentration of 0.2 M to 1.0 M.
Kasinath teaches an implant comprising any suitable material, such as titanium alloy, and a metal oxide layer, as well as a surface modified with respect to surface roughness accomplished by acid etching or grit blasting, in order to facilitate the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the chloride electrolyte solution taught by Yamashita has a concentration of 0.2 M to 1.0 M, in order to increase ionic strength, as taught by Kasinath, particularly since this is a result effective variable that contributes to forming a high strength attachment to the oxide layer. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the angle to be approximately a degree angle would facilitate implantation at the desired orientation. In re Aller, 105 USPQ 233. 
Furthermore, since applicant has not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that the a concentration of 0.2 M to 1.0 M, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Gorhe, as applied to claim 1, and further in view of US Patent Application Publication No. 2003/0108659 A1 to Bales et al. (Bales).
Yamashita in view of Gorhe teaches the invention substantially as claimed according to claim 1, including performing acid-etching. However, Yamashita in view of Gorhe does not teach that the acid-etching is performed using 25hydrofluoric acid.
Bales teaches a process for creating surface microporosity on a titanium medical device that includes creating a surface oxide layer on the device and etching to remove metal oxide, if necessary (abstract). Bales also teaches that the preferred mixture for etching includes hydrofluoric acid and nitric acid (paragraphs 0034 and 0038).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify the use of hydrofluoric acid as an etching material, since it is well known as a suitable etchant, as taught by Bales, and particularly since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita.
Yamashita teaches a titanium implant (paragraph 0097 discloses a metal material in which a titanium oxide coat is formed on titanium which is a supporting metal) whose surface has a roughness of 2 to 3.5 µm with a hybrid structure, wherein the hybrid structure has microstructures on which nano-structured 10titanium oxide layer is formed (paragraph 0103 discloses that the metal material is utilized as a 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the surface roughness of Yamashita, since this is a result effective variable that contributes to forming a strong connection with living tissue in the body. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the angle to be approximately a degree angle would facilitate implantation at the desired orientation. In re Aller, 105 USPQ 233. 
Furthermore, since applicant has not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that that the surface roughness is between 2 and 3.5 µm, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/           Examiner, Art Unit 3774                                                                                                                                                                                             


/JERRAH EDWARDS/           Supervisory Patent Examiner, Art Unit 3774